Name: Commission Regulation (EEC) No 2704/91 of 12 September 1991 introducing a countervailing charge on certain varieties of plum originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 256/38 Official Journal of the European Communities 13 . 9. 91 COMMISSION REGULATION (EEC) No 2704/91 of 12 September 1991 introducing a countervailing charge on certain varieties of plum originating in Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Economic Community, Whereas, for plums of group I originating in Bulgaria the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these plums ;Having regard to the Act of Accession of Spain andPortugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/90 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in Article 3 ( 1 ) last paragraph of Council Regulation (EEC) No 1 676/85 (^ as last amended by Regulation (EEC) No 2205/90 0,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, Whereas Article 25 (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1216/91 of 8 May 1991 fixing for the 1991 marketing year the reference prices for plums (3) fixed the reference price for class I, group I at ECU 60,71 per 100 kilograms net for the month of September 1991 ; Article 1 A countervailing charge of ECU 34,99 per 100 kilograms net is applied to plums (CN codes 0809 40 1 1 and 0809 40 19), of the following varieties : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oul ­ lins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (Yellow Egg), Mirabelle and Bosniche, origina ­ ting in Bulgaria . Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available, less the duties, and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 381 1 /85 0, the prices to be taken Article 2 This Regulation shall enter into force on 14 September 1991 .(') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 150, 15 . 6. 1991 , p. 8 . (3) OJ No L 116, 9 . 5 . 1991 , p. 48. (4) OJ No L 220, 10 . 8 . 1974, p. 20 . O OJ No L 368, 31 . 12. 1985, p. 1 . (6) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 13. 9 . 91 Official Journal of the European Communities No L 256/39 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission